I.
Sherwood, C. J.
When owned by the head of a family, “ all such provisions as may be found on hand for family use, not exceeding $100 in value,” are exempt from execution. 1 Wag. Stat., p. 604, § 9. Were those in the case at bar thus exempt ? We are of opinion that they were not, and for these reasons : That we do not regard the groceries which formed the relator’s stock in trade, “ found on hand for family use,” within the purview of the statute. If the groceries, to the amount allowed by statute, had been segregated from the rest of the stock of provisions in relator’s store, the protection of the statute might have been properly claimed, since the locality where the provisions were kept does not affect the question under discussion. As it was, however, the $100 worth of provisions which the relator requested the officer to set off to him, was no more “found on hand for family use,” than any other $100 worth which composed the residue of relator’s stock. A.cause very similar in all its incidents to the present one, was passed upon in Massachusetts, whose statute exempts “ provisions necessary, procured and intended for the use of the family,” and it was held that the provisions were not exempted, because they “ were procured and intended by the plaintiff as a stock in trade, for the purpose *576■of being sold by him, as well as for the use of his family.” Nash v. Farrington, 4 Allen 157. The point being considered must, therefore, be ruled against relator.
II.
Respecting the $300 worth of groceries which relator claimed, they were appraised and set off to him at their appraised value, and he accepted and afterward sold them. If there were any irregularities in the acts of the officer in this regard; any failure to literally comply with the terms of section 13 of the act being discussed, in that he failed to offer the whole stock of groceries for sale, and then, if they failed to bring more than $300, to allow relator to retain them, it is enough to say that relator’s acceptance, and subsequent sale of the goods prevents him from taking advantage now of such alleged irregularity. The judgment is affirmed.
All concur.